Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Sutherland [US Patent Application Publication 2009/0307915 A1], fails to anticipate or render obvious the different orientations including at least a first contact probe head angle and a second contact probe head angle rotated from the first head angle about the at least one axis; and determining from the measurement data at least one gain variation model which models any apparent variation in the gain of the at least one signal dependent on the orientation of the contact probe about the at least one axis, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 14 is allowed because the closest prior art, Sutherland [US Patent Application Publication 2009/0307915 A1], fails to anticipate or render obvious converting the at least one probe signal into a spatial value using at least one probe signal gain variation correction factor which is dependent on the orientation of the contact probe about the at least one axis, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 15 is allowed because the closest prior art, Sutherland [US Patent Application Publication 2009/0307915 A1], fails to anticipate or render obvious the different orientations including at least a first contact probe head angle and a second contact probe head angle rotated from the first head angle about the axis; and determining from the measurement data at least one gain variation model which models any apparent variation in the gain of the at least one signal dependent on the orientation of the contact probe about the stylus axis, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHAOJUN (US Patent Application Publication 2017/0067729 A1) discloses a  method for characterizing instrument error in a surface measurement instrument by obtaining first calibration measurement data representing a known surface form of a first reference object and obtaining second calibration measurement data representing a known surface form of a second reference object;
NAKAGAWA et al. (US Patent Application Publication 2015/0241194 A1) discloses a coordinate measuring machine for calculating a correction matrix.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICKY GO/Primary Examiner, Art Unit 2862